Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-12 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 6/28/21 does not render the application allowable.

Status of the Rejections
The rejection of claims 1-15 is withdrawn in view of the instant amendments to the claims.
All other rejections from the previous office action are maintained.

Claim Objections
Claims 17 and 21 objected to because of the following informalities:  These claims depend from the method of claim 15.  Claim 16 is the first (and only) independent method claim, while claim 15 is a dependent apparatus claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20010029892) in view of Garnett (US 5664470) and Mizuno (US 20140299582).
As to claim 16, method for processing a substrate in a plasma processing chamber comprising:
Placing a substate on a pedestal attached to a lift via a shaft (paragraph 32: wafer boat 36 with horizontal susceptors [platens] attached to shaft 38; figure 3: location of boat 36 in chamber 22, vertical movement of shaft 38 by lift mechanism 46; paragraph 43: lift rods);
Moving the substrate pedestal vertically upward by a moving assembly of the lift to a predefined location (figure 3 vs figure 18).

Cook, while disclosing a method of moving a substrate on a pedestal with lift mechanism for positioning substrates (abstract; figure 3), is silent as to specific use of an absolute linear encoder and slowing and stopping mechanism.
Garnett discloses a workpiece manipulation mechanism including a turret structure with a linear movement mechanism (abstract).  Garnett discloses knowledge in the art of using a motor with encoder, rotor and brake members to precisely position the plate holding workpieces (col 4 lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixedly mounted motor with encoder, rotor and brake, as disclosed by Garnett, in the system of Cook to enable controlled slowing and stopping motion of a movement motor (Garnett at col 4 lines 55-65).
Mizuno discloses a workpiece processing apparatus in which a fixed frame and movable plate with movement rods are used to manipulate a position of the workpiece during processing (abstract; figure 1).  Mizuno also discloses knowledge in the art of using a linear encoder to detect the position of the movable table during operation (paragraph 58).  Mizuno also discloses knowledge in the art of using a servo motor and rotary encoder to provide control information during operation and movement (paragraphs 49 and 65: encoder for servo motor, inherently a rotary encoder to function as indexer for a servo motor).

Although Mizuno doesn’t explicitly state the linear encoder is an absolute linear encoder, Mizuno does explicitly state the linear encoder is adapted to detect the vertical position.  Detection of a position, as opposed to relative movement, is the definition of an absolute encoder as opposed to an incremental encoder.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absolute encoder as implied by the disclosure of Mizuno, to obtain position information.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Garnett and Mizuno as applied to claim 16 above, and further in view of Karam (US 6193199).
As to claims 17, Mizuno discloses a linear encoder to measure and control position during movement control and use of a servo motor to effect the control (figure 3) and therefore would necessarily require deceleration of the movement mechanism as the desired position is reached, as movement cannot be stopped without deceleration.  Minzuo, however, is silent as to the resolution of the encoder.
Karam discloses a sample (workpiece) holder and positioning mechanism (abstract) including a drive motor and rotary encoder (col 9 lines 56-57).  Karam also discloses use of a 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a precise linear encoder, as disclosed by Karam, to allow for precise control over a movement mechanism (Karam at col 9 line 56 to col 10 line 14).
	As to claim 18, Garnett discloses a brake to hold the movement mechanism in a desired position (abstract), but is silent as to a control system with linear encoder.
	Mizuno discloses a location position control system to provide feedback to a positioning system (figure 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a location system to provide feedback to drift in position away from a desired controlled position, as disclosed by Mizuno, in the braking and holding system of Garnett, because this allows for maintaining a desired position (Garnett at abstract; Mizuno at figure 3).  
Mizuno discloses knowledge in the art of using a servo motor and rotary encoder to provide control information during operation and movement (paragraphs 49 and 65: encoder for servo motor, inherently a rotary encoder to function as indexer for a servo motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a servo motor with encoder to obtain linear movement and control feedback thereof (Mizuno at paragraphs 49 and 65).

	Although the references do not disclose the specific reasons for potential movement (expansion, vibration, etc.), the references, as discussed above, disclose a position monitoring and control system.  Because the system would operate regardless of the reason for movement, it would necessarily both hold and adjust for these variations.
As to claim 19, Mizuno discloses a servo motor and rotary encoder to provide control information during operation and movement (paragraphs 49 and 65: encoder for servo motor, inherently a rotary encoder to function as indexer for a servo motor).
	As to claim 20, Cook discloses movement of the pedestal between an upward and downward position with processing in the upward position (figure 3: heater for pedestal in upward position and figure 18, lower position), but is silent as to use of a servo motor and precision within 2 microns.
Karam discloses a sample (workpiece) holder and positioning mechanism (abstract) including a drive motor and rotary encoder (col 9 lines 56-57).  Karam also discloses use of a linear encoder with a 0.1 micron level resolution to account for very precise location and velocity control during movement of the sample stage (col 9 line 56 to col 10 line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a precise linear encoder, as disclosed by Karam, to allow for precise control over a movement mechanism (Karam at col 9 line 56 to col 10 line 14).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Garnett, Mizuno and Karam, as applied to claim 16 above, and further in view of Bramhall (US 4923584).
As to claim 21, Cook discloses a vacuum chamber lift assembly, as discussed above, and Garnett discloses a movement mechanism with brake control, as discussed above, but are silent as to brake holding during power loss.
Bramhall discloses a vacuum chamber processing method in which a platen holding substrate wafers is moved vertically within the chamber between a processing position and loading position (abstract; figure 2) and use of encoders and control systems (col 7 lines 52-55).  Bramhall also discloses knowledge in the art of using a brake that maintains a location of the drive system in the event of loss of power (col 7 lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a brake that holds through power loss, as disclosed by Bramhall, in the method of Cook in view of Garnett, Mizuno, and Karam, as this prevents unwanted movement or damage during power loss (Bramhall at col 7 lines 46-52).


Allowable Subject Matter
Claims 1-15 are allowed.
The closest available prior art discloses knowledge in the art of plasma processing chambers comprising fixed frames with movement assemblies for movement of a shaft and platen above a pedestal within the chamber, as well as use of linear encoders to determine the 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, as instantly amended, are found persuasive.
Applicant argues that the rejection of 17 is improper as the art is non-analogous and does not teach “activating the servo motor to lower the pedestal…”.  This claim limitation is found within claim 20, and it is therefore assumed the argument is meant to be made with respect to claim 20.  
As discussed above, Claim 20 is rejected by Cook in view of Garnett, Mizuno and Karam.  Cook is directed towards a pedestal lifting mechanism within a plasma processing apparatus for movement of wafer holding mechanisms within the chamber (abstract; figure 3).  Applicant argues that Karam, as relied upon in combination with Cook and other references, cannot be combined with these references as it is not directed towards a pedestal lift within a plasma processing apparatus.  However, Karam, as indicated by Applicant, is directed towards a mechanism which precisely measures the position of a moving assembly.  One of ordinary skill in the art would recognize that precise location determination by a specific device, a linear encoder, can be used advantageously in any linear movement mechanism.  The specific application of the linear movement mechanism, whether machining a workpiece or plasma 
As to the arguments with respect to inherency, no inherency argument appears to be present within the claim rejection of claim 20.  Cook and Garnette, as discussed above, explicitly discloses movement of a pedestal to upper and lower positions by a motor, and Mizuno and Karam explicitly disclose measurement and control of position by use of a specific position sensor - linear encoders.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794